Citation Nr: 1646751	
Decision Date: 12/14/16    Archive Date: 12/21/16

DOCKET NO.  11-27 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been received to reopen the Veteran's claim of service connection for a psychiatric disability.

2.  Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and Daughter


ATTORNEY FOR THE BOARD

M. Coyne, Associate Counsel


INTRODUCTION

The Veteran served on active duty service from November 1967 to August 1970.  He is a recipient of the Vietnam Service Medal, the Purple Heart Medal, the Distinguished Flying Cross Medal, the Air Medal with V device, and the Bronze Star Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied entitlement to service connection for tinnitus, and continued a previous denial of service connection for a psychiatric disability.

The Veteran testified before the undersigned Veterans Law Judge in August 2016.  A transcript of that hearing is of record.


FINDINGS OF FACT

1.  Service connection for a psychiatric disability was denied in an unappealed August 1984 rating decision.

2.  Evidence presented since the August 1984 rating decision is new and material and raises a reasonable possibility of substantiating the claim for service connection for a psychiatric disability.

3.  The Veteran has a psychiatric disability that is related to combat experiences in service.

4.  The Veteran's tinnitus is related to active duty service.


CONCLUSIONS OF LAW

1.  The August 1984 rating decision that denied service connection for PTSD is final.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.160(d), 3.156, 20.200, 20.302, 20.1103 (2016).

2.  Evidence received since the August 1984 rating decision is new and material and the claim for service connection for a psychiatric disability is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.160(d), 3.156, 20.200, 20.302, 20.1103 (2016).  

3.  A psychiatric disability was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).

4.  Bilateral tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The third step requires the Board to weigh the probative value of the evidence in light of the entirety of the record. 

Additionally, when the positive evidence supporting a claim and the negative evidence indicating a denial of the claim is relatively equal, reasonable doubt is resolved in favor of the claimant.  38 U.S.C.A. §5107 (b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2016).  

New and Material Evidence

In general, VA rating decisions that are not timely appealed are final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.302 (2016).  However, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.  In such a case, the claim is reopened and the former disposition of that case is reviewed de novo and re-adjudicated.  38 U.S.C.A. § 5108 (West 2014); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2016).  Here, an August 1984 rating decision that denied service connection for PTSD became final because the Veteran did not submit a timely appeal and did not submit additional evidence in support of the claim prior to the expiration of the appeal period.  Therefore, that decision became final.

New evidence is defined as evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2016).  

When determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Thus, evidence is new if it has not been previously submitted to agency decision-makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

In this case, a review of the record shows that several pieces of new and material evidence have been associated with the claims file since August 1984 rating decision denying service connection for a psychiatric disability.  That new evidence includes VA treatment record diagnosing depression; a July 2016 private etiology opinion diagnosing depression with some psychotic features, PTSD, general anxiety disorder, and social anxiety disorder; and an August 2016 statement by the Veteran in which he lists various painful and traumatic memories from service on active duty in Vietnam.  The August 1984 denial of service connection was based, in part, on a lack of examination indicating PTSD symptoms.  Moreover, at that time, service connection for other diagnoses, including dysthymic disorder and depression, caused by the Veteran's traumatic experiences in service, were not considered.  Presuming the credibility of the new evidence, the Board finds that new evidence is material as it creates a reasonable possibility of an allowance of the claim and addresses elements of the claim not proven in the previously denied claim.

Accordingly, the Board finds that new and material evidence has been received.  Therefore, the claim for service connection for a psychiatric disability is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.160(d), 3.156, 20.200, 20.302, 20.1103 (2016).   

Service Connection

Service connection may be granted for a disability resulting from disease or injury that is incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  To establish service connection for a disability, the evidence must show:  (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  38 C.F.R. § 3.303 (2016); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247 (1999).  

Psychiatric Disability

Establishing service connection for PTSD requires:  (1) medical evidence diagnosing PTSD in accordance with 38 C.F.R. § 4.125 (a); (2) a link, established by medical evidence, between a veteran's present symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2016); Cohen v. Brown, 10 Vet. App. 128 (1997).  38 C.F.R. § 4.125 adopts the diagnostic criteria set forth in The American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders, (4th ed. 1994) (DSM-V) for claims such as the Veterans before the date when the newer DSM-5 applies.

Moreover, if a military award citation or other supportive evidence establishes that the Veteran engaged in combat with the enemy during service and the claimed stressor is related to that combat, the Veteran's lay testimony alone may substantiate the occurrence of the in-service stressor so long as:  (1) the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service; and (2) there is no clear and convincing evidence to the contrary.  38 C.F.R. 3.304 (f)(2) (2016); 38 U.S.C.A. § 1154 (b) (West 2014); Gaines v. West, 11 Vet. App. 353 (1998).  To gain the benefit of a relaxed standard for proof of service incurrence of an injury or disease, the Veteran must have participated in combat with the enemy.  38 U.S.C.A. § 1154 (b) (West 2014).

Credible supporting evidence need not corroborate every detail of a claimed stressor.  Suozzi v. Brown, 10 Vet. App. 307 (1997) (corroboration does not require "that there be corroboration of every detail including the appellant's personal participation in the identifying process); Pentecost v. Principi, 16 Vet. App. 124 (2002) (while Veteran's unit records did not specifically show that he was present during alleged rocket attacks, the fact that he was stationed with a unit that was present while such attacks occurred would strongly suggest that he was, in fact, exposed to the attacks).

A July 2016 etiology opinion was provided by Dr. N.S., Ph.D. and clinical psychologist.  Dr. N.S. provided a detailed examination of the Veteran which extensively reviewed some of the Veteran's in-service stressors.  The stressors occurred during the Veteran's active duty service in the Republic of Vietnam during which time the Veteran served as a helicopter pilot.  The combat experiences consisted of a shrapnel wound under the left eye when the Veteran was 20 years old, and the death of his best friend Curt, who was shot in the neck on a mission, and later died on the ground.  The Veteran also reported that he was frequently shot at while he served in the Republic of Vietnam, as his duties mostly consisted of flying around trying to find the enemy or getting them to come out so that they could radio the enemy's position back to their artillery unit.  The Veteran described one incident when his unit shot up what they thought was an enemy hut, but realized after they had landed and carefully looked inside, that it had been full of civilians, many of them children.  The Veteran reported that one of the soldiers he was with dragged out a child who had survived but whose arm had been shot off.  The child later died.  The Veteran also described another incident when they spotted six or seven enemy soldiers crawling through tall grass, and his helicopter got behind those soldiers and started shooting them from the back of the line to the front of the line.  The man at the front of the line turned over on his back and looked up at them just before they shot him.  The Veteran explains that those experiences had stayed with him and that he felt very sorry for the people he and his fellow soldiers killed.  The Veteran's post-service treatment records, lay statements, and August 2016 Board hearing testimony contained similar descriptions of those and other combat stressors.

Dr. N.S. explained that the Veteran experienced flashbacks after returning to civilian life and constantly scanned the tree line for enemy soldiers.  The Veteran reported that he still did that, and also became nervous around ditches and streams because it reminded him of being shot at in service.  He reported stress and crying episodes when he watched war movies.  The Veteran reported that he has some trouble sleeping, and had bad dreams.  He also reported depressive episodes during which he has no appetite and did not do anything.  He further reported a belief that his home was haunted, and that he heard movement in the kitchen and someone blowing a whistle, and implied that it might be his deceased wife.  Dr. N.S. reported that the Veteran was a poor historian due to obvious problems with long and short term memory loss.  For example, the Veteran struggled to remember the names and date of birth of his four adult children, and was not sure how many grandchildren he had.  Socially, the Veteran reported being a recluse, and not wanting to be around people, go to parties, or remarry.  The examiner noted a history of mental health treatment in the 1980s, including outpatient counseling at a VA Clinic and the Maumee Valley Guidance Center.  During that time the Veteran was prescribed Wellbutrin.  The examiner notes that the Veteran's speech was rambling, circumstantial, and tangential.  Dr. N.S. diagnosed depression with some psychotic features, PTSD, generalized anxiety disorder, and social anxiety disorder, and specifically found that the Veteran met the diagnostic criteria of PTSD outlined in the DSM-V.  The examiner ascribed the Veteran's mental health symptoms to the Veteran's active duty wartime experiences in the Republic of Vietnam, stating that there was "no doubt" that the Veteran had returned to civilian life with "the roots" of later and current major depression, anxiety, and PTSD.

Aside from this July 2016 private etiology opinion, there are two VA examination reports of record.  An August 1984 VA examination report indicates that the Veteran reported feeling tired, having poor memory and concentration, and having muscle spasms.  The same report also indicated that the Veteran underwent July 1984 hypnosis therapy at the Maumee Valley Guidance Center.  The August 1984 rating decision indicated that the Veteran's judgment, insight, and impulse control were not impaired and that he provided a reliable history, but his memory was impaired as to recent events.  Without further elaboration it found that there was no evidence of PSTD and that the Veteran's mental health diagnosis was dysthymic disorder.  It noted that there was no evidence of a psychiatric disorder in service, and that the Veteran's August 1984 examination did not show symptoms of PTSD.  A second September 2010 VA examination report found that the Veteran did not meet the criteria for PTSD because he was not re-experiencing his experiences in dreams or flashbacks, although he experienced dissociative episodes related to Vietnam when he talked with other Veterans.  The examiner further specified that the Veteran "does not have any avoidance or arousal symptoms other than feelings of exhilaration when he thinks about war and combat."  The examiner then found that the Veteran's mental health symptoms are more consistent with "a mild depressive disorder as he lacks motivation and is not sure what kind of job he wants to pursue," and that the Veteran was "not motivated" to pursue romantic relationships and did not seem interested in social activities.  The examiner diagnosed dysthymic disorder, opining that it was less likely as not related to service experience and more likely related to his current financial condition and lack of future employment opportunities.  Other than to note the Veteran remembered being shot at and surviving a mid-air collision with no casualties, the September 2010 VA examiner did not include any information in the examination report that was relevant to the Veteran's reported in-service combat stressors.  Rather, the examiner greatly discussed the Veteran's employment history, and a 1984 diagnosis of dysthymic disorder and September 1983 diagnosis of "immature personality disorder," which concluded that psychiatric intervention would not be helpful to the Veteran and that he needed to return to school and receive job training in something he wanted to do.  The examiner did not discuss the diagnosis of depression documented in the Veteran's 2010 through 2014 VA treatment records, nor did the examiner discuss the combat stressors documented in those treatment records.

However, closer examination of the September 1983 psychiatric evaluation by Dr. P.R. on which the September 2010 VA examiner relied, shows that examiner did not review any of the Veteran's reported in-service stressors, simply stating that there was no evidence of flashback activity.  Instead, this examiner briefly mentioned the Veteran's service, then discussed the "multiplicity of occupations" he had subsequent to service, including factory foreman, a high pressure water cleaning operator, and a manager at a pizza store.  The examiner also discussed the Veteran's four children, extensive medical bills, and lack of financial success.  This examiner commented that the Veteran "sounds totally lost from an existential point of view," is not "willing to go down the ladder and work in a day to day routine type of job," and "seems to be saying to himself, 'I will not do anything in which I will have to be tied down or enslaved every day.'"  The examiner then went on to observe that the Veteran's "judgment is immature in that he cannot see the reality that in this socio-economic system in which we live, we must get into the routine of work to be successful."  The examiner further commented "he has no sleep difficulties, no appetite difficulties, therefore we cannot say that he has any depression at all, except the one that comes from being in a difficult socioeconomic state," and that the only "acute psychological problem" the Veteran had was that "he cannot make it in life because of his inability to do what he wants to do, which is be free and still make money enough to live."  August 1983 social worker notes indicate that the Veteran had recently been fired from his job at a pizza manager, and that his wife had recently given birth to their fourth child resulting in high medical bills due to their lack of health insurance.  However, an August 1983 treatment record discussed the Veteran's in-service combat stressors, including the civilian deaths described by the July 2016 private etiology opinion, and noted that the Veteran did not have flashbacks, but that he was struggling with feelings of guilt and anxiety related to his experiences, had crying spells, nervous symptoms, self-doubt issues, and communication and self-expression issues.  G. B., a social worker, diagnosed PTSD at that time.

A review of the Veteran's personnel records shows that the Veteran served in Vietnam as a helicopter pilot and Army aviator, and that he received several medals denoting combat service, including the Distinguished Flying Cross, Purple Heart Medal, and Air Medal with V device.  Accordingly, the Board finds that the Veteran's various lay statements describing his stressors as outlined above are credible because they are consistent with the nature and circumstances of his active duty combat service. 

Addressing the elements of service connection, the Board finds that while there is evidence of several different mental health diagnoses contained in the record, and there are conflicting private and VA treatment record with regard to whether the Veteran has PTSD, there is sufficient evidence of record that the Veteran has a psychiatric disability, the Board finds that the evidence is at least in equipoise.  Therefore, resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran has PTSD.  Additionally, there is sufficient lay evidence of in-service combat stressors, and the Veteran received decorations indicative of combat service.  

The Board notes the conflicting etiology opinions.  On review of the etiology opinions, the Board finds that July 2016 etiology opinion by Dr. N.S. is considerably more probative and persuasive because it more thorough, contains extensive details of the Veteran's combat stressors that are corroborated by the Veteran's post-service treatment records and his lay statements throughout the record, including the August 2016 Board hearing testimony, and provides a more detailed description of the Veteran's mental health treatment in the 1980s.  Moreover, the Board notes that the September 2010 VA examiner did not acknowledge the Veteran's VA diagnosis of depression at the time, which is noted on the VA examination request, and does not appear to have reviewed those relevant records.  Moreover, the September 2010 VA examiner also did not discuss the August 1983 diagnosis of PTSD and social worker counseling records, instead focusing on a September 1983 psychiatric evaluation which focuses almost solely on the particular pattern of the Veteran's fourteen year employment history after service and "lack of financial success," rather than any of the Veteran's documented combat stressors and symptoms documented by the August 1983 counseling notes.  

Accordingly, as there are extensive post-service VA treatment records documenting depression due to the Veteran's in combat stressors as well as other factors such as financial difficulties, and the July 2016 etiology opinion by Dr. N.S. constitutes probative evidence in support of service connection, the Board finds that there is sufficient probative evidence supporting medical nexus.  The Board finds that it is at least as likely as not that the Veteran has PTSD which is the result of experience in combat during service.  Accordingly, entitlement to service connection for a psychiatric disability to include depression and PTSD is warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).

Tinnitus

VA has identified certain chronic diseases for which medical nexus may be presumed if certain criteria are met.  Tinnitus is such a chronic disease because it is an organic disease of the nervous system.  38 C.F.R. §§ 3.303, 3.309(a) (2016); Fountain v. McDonald, 27 Vet. App. 258 (2015), Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Accordingly, the nexus element may be satisfied by evidence that the chronic disease manifested itself to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  Or, alternatively, the Veteran may show entitlement to service connection by demonstrating a continuity of symptomology after separation from service.  38 C.F.R. § 3.303(b) (2016); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

At the August 2016 Board hearing, the Veteran reported a ringing sound in his ears that sounded like a whine, which was currently near constant.  He explained that the only time he did not notice the whining sound was when he was really concentrating on something, and that he wore noise generators prescribed to him by VA.  He stated that he always had to ask someone what they were saying or lean in when he was having conversations, and that he was often told to turn the volume of his television down.  The Veteran's daughter confirmed the Veteran's behavior as described.  The Veteran also indicated that he turned on the television to go to sleep because it drowned out the whining noise that he heard.  August 1983 treatment records show that the Veteran reported falling asleep laying on the floor watching television without getting into bed.

The Veteran was a helicopter pilot in service, and testified that he was exposed to a loud noise during combat.  At that time, he wore a helicopter's pilot's helmet, and was expose to noise from shooting, artillery, and door gunners.  He also wore earphones with cups over the ears, which the Veteran sometimes removed to communicate with others.  After completing combat missions, particularly those where heavier shooting occurred, the Veteran noticed that his ears were ringing, but that it would "kind of go away" after a few drinks.  He served on those combat missions over the course of a year and half.  The noise exposure the Veteran reports in service is supported by a buddy statement by K. C. submitted in August 2016, who was the Veteran's platoon commander during active duty service in Vietnam.  K. C. reported that he and the Veteran were in heavy combat and mortared frequently.  He also indicated that the helmets they were issued for flying helicopters did not fit that well and did not keep out much of the noise.

The Veteran indicated that even after completing these missions, his ears still rang occasionally, and that after service he noticed that the ear ringing incidents were recurring when people starting telling him to turn the television volume down.  The Veteran's daughter testified that she recalled telling the Veteran to turn the volume down on the television when she was young, which was in the 1980s.  However, the Veteran testified that after service he worked at a plastics plant forming, tool and dye maker, and in sales.  He indicated that at the plastics plant he was around equipment that made a lot of noise, but that workplace had hearing protection and that he himself served as the union safety officer, responsible for making sure other employees were using hearing and eye protection.  The Veteran also acknowledged that in a VA examination report of record, the examiner had noted that the Veteran's ear ringing had started either the day of the examination or within a year or two prior to the examination, but that he did not agree with the examiner's statement.  The Veteran's daughter, who had brought him to his VA examination appointment stated that she remembered the Veteran saying "oh that's what that is" in relation to tinnitus.

The Veteran previously applied for VA benefits for bilateral hearing loss after reporting issues hearing in March 1971, but VA found that the Veteran did not have hearing loss in an April 1971 rating decision.  The service medical records do not show any complaints of tinnitus, with one instance of treatment for an ear infection, diagnosed as otitis externa, in June 1969.

An October 2010 VA examination report found that the Veteran had hearing within normal limits bilaterally, and that there was "no date nor circumstance reported in relation to the complaint of tinnitus," and that the Veteran reported to have only noticed tinnitus for a few years.  On that basis, the examiner provided a negative etiology opinion, despite the conflicting characterizations of the Veteran's reported onset of tinnitus symptoms.  However, a VA treatment record from the same date in October 2010 notes that the Veteran reported ringing in his ears on and off for years, consistent with the Veteran's August 2016 hearing testimony.  That is echoed in a June 2013 VA treatment record which notes longstanding tinnitus.

The Board finds that while the service medical records do not document tinnitus, the acoustic trauma reported by the Veteran is consistent with the nature of his service.  Additionally, VA has acknowledged that "tinnitus is a symptom that is associated with many conditions, including acute noise exposure and noise-induced hearing loss," and that "acoustic trauma is the most common cause of tinnitus."  However, VA has also acknowledged that sometimes the etiology of tinnitus cannot be identified because there are many potential causes, such as Meniere's disease, head injury, certain medications, hypertension, kidney disease, and other medical conditions.  Fountain v. McDonald, 27 Vet. App. 258 (2015).  

The Board finds the Veteran is competent to report the nature of tinnitus symptoms because those symptoms are subjective and do not require any specialized medical expertise to identify or describe.  The Board finds that there is competent and credible evidence of tinnitus and in-service noise exposure sufficient to show a current disability and an inservice event, injury, or disease. 

The Board notes the negative etiology opinion provided by the October 2010 VA examiner.  That the examiner concluded that the Veteran's tinnitus was not caused by acoustic trauma in service solely on the basis of the Veteran's reported onset as recorded at that examination.  However, it appears that the onset reported by the Veteran as shown in the October 2010 VA examination report is not consistent with the Veteran's August 2016 hearing testimony.  The Board finds that the Veteran's October 2010 VA treatment record and subsequent record is consistent with his August 2016 hearing testimony, and that his earlier complaints of hearing issues, combined with the Veteran's daughter's corroborative August 2016 hearing testimony lend credibility to the Veteran's lay statements identifying onset in service with intermittent symptoms since that time.  Therefore, the Board finds that the negative etiology opinion provided by the October 2010 VA examiner is of limited probative value.

Accordingly, the Board finds that the Veteran's competent and credible lay statements of in-service symptom onset and acoustic trauma that are consistent with the nature of his service, and his continued symptomatology since service, the Board finds that the evidence in favor of and against an award of service connection for tinnitus is at least equal.  Accordingly, resolving reasonable doubt in favor of the Veteran, service connection for tinnitus is granted.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2016).


ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for a psychiatric disability and the claim is reopened.

Entitlement to service connection for a psychiatric disability, to include depression and PTSD, is granted.

Entitlement to service connection for bilateral tinnitus is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


